342 S.W.3d 372 (2011)
In the Matter of the Care and Treatment of Joseph MILLER, Appellant.
No. ED 95295.
Missouri Court of Appeals, Eastern District, Division Three.
June 7, 2011.
Erika R. Eliason, Columbia, MO, for appellant.
Chris Koster, Atty. Gen., Jayne T. Woods, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Joseph Miller appeals from the judgment of the probate division of the circuit court, after a jury trial, committing him indefinitely to the custody of the Department of Mental Health as a sexually violent predator.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).